NO'I‘E: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DARRELL BOYE, KIRK SNYDER, LARRY ETSITTY,
JR., SARAH HABAADIH, JON'ES R. BEGAY,
JOHNNY PESHLAKIA, RONALD PLATERIO, REX
BUTLER, TRYONE BENALLY, CHALENE BAHE,
KENNY JAMES, ROSALYN BENALLY,
LEROY BUTLER, LUCY LANE, DALE DENNISON,
RANDELL TOMASYO, MARJORIE HENDERSON,
PATRICIA YELLOVVHAIR, CLINTON CURTIS,
HENRY K. MOORE, IRENE S]X, THOMAS ESITTY,
GENEVIEVE MORGAN, DARRELL HARVEY, AND
LELAND TOM,
Plccintiffs-Appellants,
V.
UNITED STATES,
Defendan,t-Appellee.
2010-5043
Appeal from the United StateS C0urt of Federal
Claims in case n0. 07-CV-195, Judge Margaret M.
Sweeney.
ON MOTION

BOYE V. US 2
ORDER
Darre11 Boye, et a1. move for a 35-day extension of
tirne, until September 7, 2010, to file their reply brief
Boye, et a1. states that the United States has no objecti0n.
ACCording1y,
IT IS ORDERED THAT:
The motion is granted.
FoR THE CoURT
AUG 24 2019
/s/ J an Horbaly
Date J an Horba1y
C1erk
cc: EdWard D. Fitzhu h, Es .  m3
Chr1Stopher A. Bo§ren, Eqsq. uaw 1 i rr
321 AU@ 24 2U1[)
1AN l~|ORBALY
GLERK